               Case 3:20-cv-05027-RJB Document 35 Filed 12/28/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8     MARTIN STANLEY IVIE,
                                                            No. 3:20-CV-5027-RJB-DWC
 9                                    Petitioner,
               v.                                           ORDER ADOPTING REPORT AND
10                                                          RECOMMENDATION
       RON HAYNES,
11                                    Respondent.
12

13          This matter comes before the Court on the Report and Recommendation of Magistrate

14   Judge David W. Christel. Dkt. 33. The Court has considered the Report and Recommendation
15
     (Dkt. 33), objections to the Report and Recommendation (Dkt. 34), and the remaining record.
16
            Filed on November 25, 2020, the Report and Recommendation recommends that the
17
     Petitioner’s habeas corpus petition be denied because he failed to exhaust his state court
18
     remedies, is procedurally barred from doing so, and did not show that his failures should be
19

20   excused. Dkt. 33. It recommends that a certificate of appealabilty should not issue. Id.

21          The Report and Recommendation (Dkt. 33) should be adopted, the petition denied, the
22   certificate of appealability should not issue, and this case should be dismissed. Petitioner’s
23
     objections do not dispute that he has failed to exhaust his state court remedies as to all of his
24
     claims or that he is now procedurally barred from doing so. Dkt. 34. Instead, Petitioner argues
25
     that he is excused from failing to exhaust his state court remedies because he is actually
26
     innocent. Dkt. 34. He contends that the police deputies were never assaulted, the deputies’
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
               Case 3:20-cv-05027-RJB Document 35 Filed 12/28/20 Page 2 of 2




 1   version of events are refuted by “all forensic facts in real evidence,” and that a juror has “sworn

 2   that [he] is innocent.” Id. Petitioner then attaches several pleadings to his objections, including
 3   previously filed declarations, a Traverse filed on August 27, 2020, and his own statement of the
 4
     events (also filed on August 27, 2020). Id. Petitioner also attaches objections (Dkt. 29), which
 5
     were filed in response to a prior Report and Recommendation (Dkt 28) in this case. Id.
 6
            The Petitioner’s objections (Dkt. 34) to the instant Report and Recommendation (Dkt. 33)
 7

 8   do not provide grounds to reject it (Dkt. 33). His assertions of actual innocence are addressed in

 9   the Report and Recommendation, along with majority of the attachments to his current

10   objections. The only remaining attachment - objections (Dkt. 29) filed regarding the previous
11   Report and Recommendation (Dkt. 28) - have already been considered and rejected by this
12
     Court. The Petitioner has failed to show that he is actually innocent. The petition should be
13
     denied, the certificate of appealability should be denied and the case dismissed.
14
            It is ORDERED that:
15

16          (1)     The Court ADOPTS the Report and Recommendation (Dkt. 33);

17          (2)     The petition IS DENIED;

18          (3)     A certificate of appealability IS DENIED; and
19
            (4)     This case IS DISMISSED.
20
            The Clerk is directed to send copies of this Order to Petitioner, counsel for Respondent
21
     and to the Hon. David W. Christel.
22
            DATED this 28th day of December, 2020.
23

24

25                                         A
                                           ROBERT J. BRYAN
26
                                           United States District Judge

     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
